Citation Nr: 0832353	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  06-01 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable rating for episodes of 
right anterior thigh muscle pain, status-post 
contusion/hematoma trauma (hereinafter, "right thigh 
disorder").


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from March 1963 to October 
1966, and from July 1972 to October 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which established service connection for 
the veteran's right thigh disorder, evaluated as 
noncompensable (zero percent disabling) effective from June 
22, 2005.  The veteran appealed, contending that a 
compensable rating was warranted.  However, he did not 
disagree with the effective date assigned for the initial 
grant of service connection.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The competent medical evidence does not reflect the 
veteran's complaints of right thigh pain are of such severity 
as to result in limitation of motion of the thigh.

3.  The veteran's service-connected right thigh disorder case 
does not present such an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards


CONCLUSION OF LAW

The criteria for an initial compensable rating for the 
veteran's service-connected right thigh disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.31, 4.40, 4.45, 4.56, 
4.71a, Diagnostic Code 5021 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision.  
However, the Board observes that the issue on appeal is from 
the initial rating assigned for the right thigh disability 
following the establishment of service connection.  In 
Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006), the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case is satisfied.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

The Board further observes that the veteran was sent VCAA-
compliant notification via a letter dated in July 2005.  In 
pertinent part, this letter informed the veteran of what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board observes that the Court recently issued a decision 
in the case of Vazquez-Flores v. Peake, 22. Vet. App. 37 
(2008), regarding the information that must be provided to a 
claimant in the context of an increased rating claim.  As 
this case does not apply to initial rating cases, further 
discussion of its provisions is not required. 

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claim have indicated 
familiarity with the requirements for the benefit sought on 
appeal.  For example, in an August 2008 statement, the 
veteran's accredited representative cited to relevant 
regulatory criteria regarding the assignment of disability 
ratings, to include the applicable Diagnostic Code.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's service-connected right thigh disorder has been 
rated as analogous to myositis under Diagnostic Code 5021.  
Under this Code, myositis is to be rated according to 
limitation of motion of affected parts.  38 C.F.R. § 4.71a.

The Board notes that Diagnostic Codes 5251 to 5253 evaluate 
limitation of motion of the thigh.  38 C.F.R. § 4.71a.  Under 
these Codes a 10 percent rating is assigned where extension 
is limited to 5 degrees, or flexion is limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5251, 5252.  A 20 percent 
rating is warranted when flexion is limited to 30 degrees.  A 
30 percent rating requires that flexion be limited to 20 
degrees.  A 40 percent rating requires that flexion be 
limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5252.  In addition, impairment of the thigh is rated 10 
percent where there is limitation of rotation of the thigh 
(cannot toe-out more than 15 degrees of the affected leg), or 
where there is limitation of abduction of the thigh (cannot 
cross legs), and 20 percent where there is limitation of 
abduction of the right (motion lost beyond 10 degrees).  38 
C.F.R. § 4.71a, Diagnostic Code 5253.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

At the September 2005 VA medical examination, the veteran had 
no specific complaints regarding the right hip, but did 
report a cranky, chronic low back pain, that to him included 
the right hip area.  He also reported inconsistent episodes 
of right anterior thigh pain, which he described as an aching 
type of pain, not terribly severe, that seemed to be more 
noticeable in cold weather exposures.  Moreover, he reported 
that the general right upper thigh area had been sensitive 
since service.  The examination confirmed he experienced 
right thigh pain.

Despite the foregoing, the Board observes that, on objective 
examination, it was found that the veteran had no flare-ups 
of muscle injury residuals; no uncertainty of movement; no 
increased fatigability; no weakness; and no decreased 
coordination.   There was also no loss of deep fascia or 
muscle substance, including atrophy; no residuals of nerve 
damage, tendon damage, or bone damage.  Muscle function was 
found to be normal in terms of comfort and endurance, and 
strength was sufficient to perform activities of daily 
living.  His gait was normal.  Moreover, no motion of any 
joint was limited by muscle disease or injury.  In short, the 
competent medical evidence reflects the veteran does not have 
limitation of motion due to the service-connected right thigh 
disorder.

In addition, the VA medical examination found that the 
veteran could cross his legs; could toe out greater than 15 
degrees; had active and passive flexion from zero to 120 
degrees; and there was no additional limitation of motion on 
repetitive use.  Further, he did not have limitation of 
extension or abduction to warrant a compensable rating under 
either Diagnostic Code 5251 or 5253, even when taking into 
consideration his complaints of pain.

The veteran's accredited representative contended in the 
August 2008 statement that the veteran should be assigned a 
10 percent rating, as analogous to arthritis.  Presumably, 
this is in reference to the rule for arthritis that when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.  38 
C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  However, the thigh is not identified 
as either a major joint or group of minor joints in the 
regulations.  See 38 C.F.R. § 4.45(f).  Although the hip is 
identified as a major joint, service connection was 
specifically denied for a disability of the right hip by the 
September 2005 rating decision, and the veteran did not 
appeal.  

For these reasons, the Board finds that the veteran does not 
meet or nearly approximate the schedular criteria for a 
compensable rating under any of the potentially applicable 
Diagnostic Codes.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The Board acknowledges that the veteran contended in his 
October 2005 Notice of Disagreement (NOD) that he had been 
hospitalized following the in-service injury in 1972.  
However, the record does not reflect he has been hospitalized 
for the service-connected right thigh disorder during the 
pendency of this case.  In fact, he denied any surgical 
interventions, injections, or hospitalizations at his 
September 2005 VA medical examination.  He also reported no 
chronic treatment for this condition.  Thus, the record does 
not support a finding that this disability has resulted in 
frequent periods of hospitalization.  

In addition, the veteran contended in his NOD that he had 
missed a great deal of time from work over the years when his 
episodes or exacerbations had occurred.  Moreover, he 
indicated on the September 2005 VA medical examination that 
there were some days it was really hard to get up and get out 
of bed and go to work.  Nevertheless, he also reported at 
this examination that the right thigh did not adversely 
affect his usual occupation as an investigator, that no 
specific job accommodations had been made, that he had not 
lost any time from work, and that the right thigh did not 
adversely affect his daily activities either.  Accordingly, 
the Board finds that the right thigh disorder has not 
resulted in marked interference with employment.

There is no other evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  

In view of the foregoing, the Board finds that the veteran's 
service-connected right thigh disorder does not warrant 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1).

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a compensable rating for his service-connected right thigh 
disorder on a schedular or extraschedular basis during any 
portion of the appeal period.  Thus, the Board concludes that 
the preponderance of the evidence is against the claim, and 
it must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  


ORDER

Entitlement to an initial compensable rating for the service-
connected right thigh disorder is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


